DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on 03/07/2022 are entered into the file. Currently, claims 1 and 19 are amended; claims 16-18 are withdrawn; claims 21 and 22 are new; resulting in claims 1-15 and 19-22 pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827; previously cited) in view of Jokinen et al. (US 2014/0308471; previously cited) and further in view of SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited).
Regarding claims 1, 2, 4, 5, 6 and 15, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and a water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]). Shih et al. further teaches that the upper surface of the facestock layer (11; film layer) can comprise an ink primer or other ink adhesion promotor prior to the application of print layer (14), wherein the print layer comprises printed messages, pictorial design or data such as barcodes ([0133-0137]).  
Shih et al. does not expressly teach the presence of a liner layer that is releasable from the adhesive layer, however, Jokinen et al. teaches a label laminate comprising a face layer, a water based adhesive and a release liner, wherein the release liner is comprised of a base material coated with a thin layer of release agent, such as silicone, so that the release layer can be easily removed from the face layer when the adhesive is adhered to a substrate ([0004, 0025, 0036-0037, 0064-0069, 0072-0079]). The release layer is used to protect the adhesive layer of the label laminate and allow for efficient handling up to the point where the label is dispensed and adhered to a substrate surface ([0069]). 
As both Shih et al. and Jokinen et al. teach label laminates using water-based adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the release layer of the label laminate taught by Jokinen et al. over the adhesive layer of Shih et al. to protect the adhesive layer and allow for efficient handling up to the point where the label is dispensed and adhered to the intended surface. 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including aluminum ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises non-leafing ink pigments dispersed throughout the entire metallic layer. However, SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright and silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, allowing the coatings to be more rub fast, abrasion resistant and able to be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 3, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, and SP Morell teaches that aluminum pigments can resemble a leaf or flake, with particle shapes that vary from irregular flakes (cornflakes) with ragged edges to completely round particles with smooth rounded edges (pancakes or silver dollars), wherein the shape and size ( thickness) of the aluminum pigment determines the hiding power, color and degree of sparkle (pg. 2 of reference). 
While SP Morell does not expressly teach that the pigments have homogeneous thickness, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pigment shape and size ( thickness) based on the desired hiding power, color and degree of sparkle for the resultant layer.
Regarding claim 9, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, and Shih et al. teaches a preferred thickness for the facestock layer of 1-5mil ([0055]), that the hygroscopic layer can have thickness as desired ([0121]), the metal layer can have a thickness of 0.5-3 mil or a coating weight of 0.5-5gsm ([0131]), the print layer has a thickness of about 1-5 microns ([0134]) and teaches that the amount of adhesive applied to the hygroscopic layer is between 0.25-1.5g/ft2 ([0145]). 
While Shih et al. does not expressly teach that the total thickness of the label is between6-10 mil, such a modification would have been obvious to one of ordinary skill in the art based upon the disclosed thicknesses and coating weights of the various layers taught by Shih et al. It would have been obvious to modify the thicknesses or coating weights of the various layers of the label, such as the adhesive, hygroscopic layer, printed metal layer, printing layer, etc. based upon the desired properties of the resultant label. 
Regarding claims 10, 11, 12 and 13, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly recited by the references, however, the references teach all of the claimed features/materials/layers as stated in the rejection of independent claim 1 above, and therefore, the claimed physical properties, i.e. dissipate a static charge (claim 10), surface resistance (claim 11), stiffness (claim 12) and contact angle (claim 13), would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See MPEP 2112 and analogous burden of proof in MPEP 2113. 
Regarding claim 14, the limitation “wherein the printable label sheet is laser printed” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Shih et al. in view of Jokinen et al. and SP Morell disclose the claimed structure as recited by claim 1, and Shih et al. further teaches that the label comprise a print layer (14) on the upper surface of the facestock layer that is comprised of printed messages, graphics, pictures, data, serial numbers barcodes, trademarks etc. ([0133-0134]). 
Regarding claim 22, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, and Shih et al. further teaches that the hygroscopic layer can comprise a colorant (color coating layer), wherein the hygroscopic layer is directly between the metal layer (13; metallic interlayer) and the water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827; previously cited) in view of in view of Jokinen et al. (US 2014/0308471; previously cited), SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited), and further in view of Nagahuchi (GB 22388755; previously cited).
Regarding claims 7 and 8, Shih et al. in view of Jokinen et al. and SP Morell teaches all the limitations of claim 1 above, however the references do not expressly teach that a grey color layer is between the metal layer (13; metallic interlayer) and the hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface).
Nagahuchi teaches a security paper comprising a silvery ink layer (30) printed in a pattern of grain or mesh on the front surface of a colored ink layer, such as brown, which provides easy to read information which cannot be copied by copiers or cameras due to the silvery ink (pg. 3 Ln. 13-pg. 4 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the colored layer taught by Nagahuchi between the metal layer (13; metallic interlayer) and the hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) in the label taught by Shih et al. in view of Jokinen et al. and SP Morell to provide a graphics/text that was easy to read but unable to be copied, thus increasing the security of the label. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any color, including grey, based upon the desired visual effects of the resultant label. 








Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827; previously cited) in view of SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited).
Regarding claim 19, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and adhesive layer (12, 16; liner layer having an adhesive disposed on a first surface) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed ([0130-0131]), however, does not expressly teach that it is non-continuous, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired aesthetic appearance of the label. 
The limitation reciting “and wherein the adhesive is configured to attach the film layer and metallic interlayer to a product” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Shih et al. teaches that the adhesive is used to bond the label to a variant of substrates such as glass, plastics and metals ([0144]). 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including aluminum ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises ink pigments that are dispersed throughout the entire metal layer (13; metallic interlayer). 
SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright a silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, resulting in the coatings to be more rub fast, abrasion resistant and can be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 20, Shih et al. in view of SP Morell teach all the limitations of claim 19 above, and while the references do not expressly teach that the metallic ink (34; metallic interlayer) includes aluminum and comprises less than 12% aluminum, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired  visual appearance of the resultant metallic ink layer. One of ordinary skill in the art would be motivated to use less aluminum, such as the claimed range of 12% or less, should a subtler metallic appearance be desired. 




Claims 1, 2, 3, 4, 5, 10, 11, 12, 13, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382; previously cited) in view of Fickes et al. (US 2015/0301500; previously cited) and further in view of SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited).
Regarding claims 1, 2, 4 and 5, Baum et al. teaches a multi-ply label comprising a bottom play comprising a curable adhesive (20) disposed on the first surface of a base layer (18) and a heat activated adhesive (16; adhesive) on a second surface of a base layer; and a top ply comprising a film layer (30; film) having a printing layer (22; metallic interlayer) on the inner surface between the film layer (30; film) and the bottom ply, wherein the film layer (30; film) further comprising a first printing layer (24; printable top coat) on the outer surface of the film layer (30; film) and a second printing layer (26) formed on the first printing layer (24; printable top coat) (Figure 2; 0010-0024]).
Baum does not expressly teach a liner layer that is releasable from adhesive (16; adhesive), however, Fickes et al. teaches a multilayer film comprising a curable adhesive and a release liner that is on the side of adhesive layer that will attach to the intended substrate ([0031-0033]). The release liner can be a silicone release PET or paper liner and is used to protect the adhesive layer until the multilayer film is ready to be adhered to the substrate, and the liner is removed ([0032]).
As both Baum et al. and Fickes et al. teaches multilayer labels having curable adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the release liner of the label taught by Fickes et al. over the adhesive of the label taught by Baum to protect the adhesive until the label is ready to be adhered to the intended substrate. 
Baum et al. teaches that the inks used for the printed layer (22; metallic interlayer) that is between the plies can be metallic inks, such as a silver ink ([0022-0023]), however, the reference does not expressly recite that the metallic silver ink is a non-leafing ink.
 SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright a silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, resulting in the coatings to be more rub fast, abrasion resistant and can be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Baum et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 3, Baum et al. in view of Fickes et al.  and SP Morell teach all the limitations of claim 1 above, and SP Morell teaches that aluminum pigments can resemble a leaf or flake, with particle shapes that vary from irregular flakes (cornflakes) with ragged edges to completely round particles with smooth rounded edges (pancakes or silver dollars), wherein the shape and size ( thickness) of the aluminum pigment determines the hiding power, color and degree of sparkle (pg. 2 of reference). 
While SP Morell does not expressly teach that the pigments have homogeneous thickness, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pigment shape and size ( thickness) based on the desired hiding power, color and degree of sparkle for the resultant layer.
Regarding claims 10, 11, 12 and 13, Baum et al. in view of Fickes et al. and SP Morell teach all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly recited by the references, however, the references teach all of the claimed features/materials/layers as stated in the rejection of independent claim 1 above, and therefore, the claimed physical properties, i.e. dissipate a static charge (claim 10), surface resistance (claim 11), stiffness (claim 12) and contact angle (claim 13), would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See MPEP 2112 and analogous burden of proof in MPEP 2113. 
Regarding claim 14, the limitation “wherein the printable label sheet is laser printed” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Baum et al. in view of Fickes et al. and SP Morell discloses of claim 1 as described above, and Baum et al. further teaches that the printing layers 22, 24 and 26 can be applied using any suitable technique known to those skilled in the art ([0022]).
Regarding claim 15, Baum et al. in view of Fickes et al. and SP Morell teach all the limitations of claim 1 above, and Baum et al. teaches that the printing layers 22, 24 and 26 can comprise graphical and/or textual information ([0022]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that bar codes would fall within the scope of graphical and/or textual information. 
Regarding claim 21,  Baum et al. in view of Fickes et al. and SP Morell teach all the limitations of claim 1 above, and Baum et al. further teaches a curable adhesive layer (20) that is attached to the printing layer (22; metallic interlayer) (Figure 2, [0010-0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent the recitation of specific materials used for the claimed adhesive layer, that the curable adhesive layer (20) attached to the printing layer (22; metallic interlayer) would read on the adhesive layer recited by claims 21 in view of 1. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382; previously cited) in view of in view of Fickes et al. (US 2015/0301500; previously cited), SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited) and further in view of Shih et al. (US 2003/0099827; previously cited).
Regarding claim 6, Baum et al. in view of Fickes et al. and SP Morell teaches all the limitations of claim 1 above, however, the references do not teach a primer layer between the printed layer (22; metallic interlayer) and the facestock layer (30; film layer), such that the primer bonds the printed layer (22; metallic interlayer) to the facestock layer (30; film). 
Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer and adhesive layer (12, 16; liner layer having adhesive disposed on a first surface) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the primer layer taught by Shih et al. between the printed layer (22; metallic interlayer) and the facestock layer (30; film layer) taught by Baum et al. in view of Fickes et al. and SP Morell  to increase the adhesion of the layers to one another. 






Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382; previously cited) in view of Fickes et al. (US 2015/0301500; previously cited), SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited) and further in view of Nagahuchi (GB 22388755; previously cited).
Regarding claims 7 and 8, Baum et al. in view of Fickes et al. and SP Morell teach all the limitations of claim 1 above, however, the references do not expressly teach the presence of a grey colored coating layer between the printed layer (22; metallic interlayer) and the adhesive (16). 
Nagahuchi teaches a security paper comprising a silvery ink layer (30) printed in a pattern of grain or mesh on the front surface of a colored ink layer, such as brown, which provides easy to read information which cannot be copied by copiers or cameras due to the silvery ink (pg. 3 Ln. 13-pg. 4 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the colored layer taught by Nagahuchi between the printed layer (22; metallic interlayer) and the adhesive (16) in the label taught by Baum et al. in view of Fickes et al. and SP Morell to provide a graphics/text that was easy to read but unable to be copied, thus increasing the security of the label. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any color, including grey, based upon the desired visual effects of the resultant label. 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2007/0252382) in view of SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited).
Regarding claim 19, Baum et al. teaches a multi-ply label comprising a bottom play comprising an adhesive (20) disposed on the first surface of a base layer (18; liner); and a top ply comprising a film layer (30) having a printing layer (22; metallic interlayer) on the inner surface between the film layer (30) and the bottom ply, wherein the film layer (30) further comprising a first printing layer (24; printable top coat) on the outer surface of the film layer (30) and a second printing layer (26) formed on the first printing layer (24; printable top coat) (Figure 2; 0010-0024]). Baum et al. teaches that the printing layers (22, 24, 26) may include graphical and/or textual information, and one of ordinary skill in the art would recognize that these printed layer would be discontinuous.
The limitation reciting “and wherein the adhesive is configured to attach the film layer and metallic interlayer to a product” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Baum et al. teaches that adhesive (16; adhesive) is used to adhere the label to the intended article during the molding process ([0025]).
Baum et al. teaches that the inks used for the printed layer (22; metallic interlayer) that is between the plies can be metallic inks, such as a silver ink ([0022-0023]), however, the reference does not expressly recite that the metallic silver ink is a non-leafing ink.
 SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright a silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, resulting in the coatings to be more rub fast, abrasion resistant and can be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Baum et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 20, Baum et al. in view of SP Morell teach all the limitations of claim 19 above, and while the references do not expressly teach that the metallic ink (34; metallic interlayer) includes aluminum and comprises less than 12% aluminum, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired  visual appearance of the resultant metallic ink layer. One of ordinary skill in the art would be motivated to use less aluminum, such as the claimed range of 12% or less, should a subtler metallic appearance be desired. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the formation of channels in non-leafing ink being an inherent feature of non-leafing inks is withdrawn in light of the Applicants arguments on page 7 of the response received on 03/07/2022. 

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
The Applicants arguments with respect to the tertiary reference to Nomula on pages 8-11 are moot as the reference is no longer being used in the rejections above. In light of the Applicants amendments to independent claims 1 and 19, SP Morell is being used in the above rejections to teach the newly added feature of the non-leafing or non-continuous ink pigments dispersed throughout the entire metallic interlayer. 
On pages 9-10, with respect to newly added claims 21 and 22, the Applicant argues that primary reference to Shih et al. and Baum et al. do not teach the features of claim 21 reciting that the adhesive attaches to the metallic interlayer. 
It is agreed that the hygroscopic layer of Shih et al. is required to be present between the metal layer and adhesive layer to absorb water from the water-based adhesive layer to reduce the time required to dry the polymer film layer after application to a substrate by absorbing water from the water-based adhesive causing the viscosity to rise until the adhesive dries and the label is secured to the substrate (Shih et al. [0060]). Baum et al., however, teaches a curable adhesive layer in contact with the printing layer (22; metallic interlayer), and thus teaches the layer configuration as recited by claim 21 in view of 1. 
The Applicant further argues on page 5 that the references do not teach a colored coating layer directly between the adhesive and the metallic interlayer as recited by newly added claim 22, however, this argument is not persuasive. Shih et al. teaches that the hygroscopic layer can comprise a colorant (color coating layer), wherein the hygroscopic layer is directly between the metal layer (13; metallic interlayer) and the water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]) as stated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785